DETAILED ACTION
Introduction
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Election/Restrictions
Applicant's election with traverse of the following species in the reply filed on October 4, 2021 is acknowledged:

    PNG
    media_image1.png
    218
    272
    media_image1.png
    Greyscale


 The traversal is on the ground(s) that the claims are directed to a reasonable number of species, the searching of which would not constitute an undue burden.  The traversal is not found persuasive because more is involved than just searching.  A multitude of other species 
The requirement is still deemed proper and is therefore made FINAL.  The applicant indicates that claims 1, 4, and 8 are readable upon the elected species.  Claims 2, 3, 5-7, and 9 are withdrawn as non-elected.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
To expedite processing, the web-based eTerminal Disclaimer is strongly recommended.
Claims 1, 4, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,586,926. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the patent read in part as follows:

    PNG
    media_image2.png
    232
    395
    media_image2.png
    Greyscale

……..

    PNG
    media_image3.png
    51
    260
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    367
    411
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    68
    402
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    71
    396
    media_image6.png
    Greyscale

	Other limitations are met as well.  The “electronic component” is part of an electronic component with an electronically functionally active area (region).  The Y may be CN and the aryl group may be a completely fluorinated aryl group such as pentafluorophenyl.
	Based on the foregoing, claims 1, 4, and 8 are rejected as nonstatutory double patenting.
Claims 1, 4, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 8,617,426. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the patent read in part as follows:

    PNG
    media_image7.png
    229
    404
    media_image7.png
    Greyscale

	
    PNG
    media_image8.png
    180
    388
    media_image8.png
    Greyscale

	
    PNG
    media_image9.png
    52
    394
    media_image9.png
    Greyscale
	
	Other limitations are met as well.  The “organic semiconductive material” comprising at least one organic matrix compound and a doping agent would be part of an electronic component with an electronically functionally active region.  The Y may be CN and the aryl group may be a completely fluorinated aryl group such as pentafluorophenyl.
	Based on the foregoing, claims 1, 4, and 8 are rejected as nonstatutory double patenting.
Claims 1, 4, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 8,057,712. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the patent read in part as follows:

    PNG
    media_image10.png
    195
    398
    media_image10.png
    Greyscale


	
    PNG
    media_image11.png
    377
    407
    media_image11.png
    Greyscale
	
	Other limitations are met as well.  The “electronic component” is part of an electronic component with an electronically functionally active area (region).  The Y may be CN and the aryl group may be substituted as a completely fluorinated aryl group such as pentafluorophenyl.
	Based on the foregoing, claims 1, 4, and 8 are rejected as nonstatutory double patenting.
Claims 1, 4, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 7,981,324. 


    PNG
    media_image12.png
    209
    390
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    332
    409
    media_image13.png
    Greyscale

	Other limitations are met as well.  The “electronic component” is part of an electronic component with an electronically functionally active area (region).  The Y may be CN and the aryl group may be substituted as a completely fluorinated aryl group such as pentafluorophenyl.
	Based on the foregoing, claims 1, 4, and 8 are rejected as nonstatutory double patenting.
Prior Art
	Prior art references are noted outside of the elected species.  For example, see pp. 8-10 of JP 2004-10703, and p. 8, formula HCTMCP, of JP 2004-2741.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1765